Citation Nr: 1542526	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

By a filing of December 2014, the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R. §20.704(e) (2015).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability has not been satisfactorily disassociated from his period of active military service.

2.  The Veteran's current tinnitus has not been satisfactorily disassociated from his period of active military service.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulation describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that all required notification and development action has been accomplished.  VA provided the Veteran with required VCAA notice by a letter of January 2011.  Because the Board's disposition of the Veteran's claims is fully favorable to the Veteran, any error in complying with the notice or assistance requirements would be harmless and need not be considered in this order.

Legal criteria of service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).

Because sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a), the presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) applies to a hearing loss claim.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is also an organic disease of the nervous system within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the claimant's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A § 1154 (West 2015).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for a bilateral hearing loss disability

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  The Veteran has been diagnosed with "profound sensorineural hearing loss from 250 Hz through 8000 Hz in the right ear, mild sloping to severe sensorineural hearing loss from 500 Hz through 8000 Hz in the left ear."  He has speech recognition scores of 70 percent in the right ear and 78 percent in the left ear.  See April 2011 VA audiological examination report.  The specific puretone threshold results of the April 2011 examination are:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
95
105
LEFT
25
40
75
85
80

For the purpose of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).

For the right ear, the Veteran has an auditory threshold of 40 decibels in the 4000 Hertz frequency for the right ear and in the 1000 Hertz frequency for the left ear.  See April 2011 VA examination report.  Thus the Veteran currently has a bilateral hearing loss disability for VA purposes, and Hickson element (1) is met.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.  Concerning in-service hearing loss (disease), the report of the Veteran's December 1968 entrance examination showed normal hearing in both ears.  The separation examination of September 1971 contains no audiometric test results.  An audiogram from December 1969 (after American Standards Association (ASA) units are converted to International Standard Organization (ISO) units) shows an auditory threshold of 35 decibels in the 3000 Hertz frequency range in the left ear and an auditory threshold of 65 decibels the 4000 Hertz frequency range in the right ear.  The threshold of 65 decibels in the right ear at 4000 Hz meets the criteria for hearing loss disability under 38 C.F.R. § 3.385.  The threshold of 35 decibels in the left ear, while not at a level meeting the definition of a hearing loss disability under 38 C.F.R. § 3.385, indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  Thus, the Veteran's service treatment records show hearing loss for VA purposes in the right ear and less-than-normal hearing in the left ear during military service.

With respect to an in-service injury, the Veteran states: "During my tour in the military I was exposed to guns at the firing range, loud turbine engines and helicopter rotor blades, and Air Force jet blasts.  Most of this occurred at OSAD AFB in Korea. . . .  It should be noted that ear protection was limited during this era and definitely not effective."  See Veteran's statements of December 2010 and February 2011.  He maintains that he was "not only exposed to helicopter noise as a helicopter repairman but was stationed at airbases and was exposed to jet noise as well."  See Veteran's notice of disagreement of July 2011.  The Veteran was a helicopter crew chief.  See report of April 2011 examination report.

Acoustic trauma is defined as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  See American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., and Martin S. Lipsky, M.D., eds., 2003).  The Board finds that the Veteran was exposed to in-service acoustic trauma.  His military service, as credibly described by the Veteran, was consistent with exposure to harmful noise.  See 38 U.S.C.A § 1154 (West 2015).  Because the Veteran was exposed to acoustic trauma during service, Hickson element (2) is met.

As for Hickson element (3), nexus, the Board finds that the competent and probative evidence of record supports a finding that the Veteran's current bilateral hearing loss disability is related to his military service.

The Veteran underwent a VA medical examination for his hearing in April 2011.  On the matter of nexus, the examiner reached the following conclusion: "Veterans hearing loss was not caused by noise exposure in the service.  It was believed that the veterans tonight as [sic] was less likely than not, less than 50/50 probability caused by noise exposure in the service."  The examiner offered the following rationale, in part:  "Veteran's service records did not support his claim.  Hearing tests in 1971 and 1973 indicated normal hearing in both ears, except for mild loss at one frequency in the high frequencies.  Veteran has a significant hearing loss in both ears that was not present when he left the service or when he was in the Reserves.  It can only be concluded that the hearing loss occurred after leaving the service.  The configuration of the loss was consistent with noise.  The veteran did farming for 16-17 years.  It was likely the hearing loss was due to occupational noise while farming.  The veteran stated he has been aware of the hearing loss since he left the service, although his service records did not support that statement."  See report of April 2011 examination report.

A further VA opinion was obtained in August 2011.  Based on a review of the available records, the VA reviewer also provided a negative nexus opinion, with the following enumerated rationale: "1. Audio on separation 25 March 1971 WNL.  2. Audio 28 Nov 1973 WNL.  3. Audio on 5 Feb 2002 shows a bilateral, sloping, symmetrical, mid to high frequency, moderate to severe sensorineural hearing loss, with a pattern highly suggestive of acoustic trauma AU.  At that point, the veteran was 52, and 28 years out from National Guard service.  4. Veteran gave a hx of 'farming for 16 or 17 years,' when examined for audio 16 April 2011.  It is therefore highly likely unprotected noise exposure post-active duty caused the veteran's hearing loss and tinnitus.  I concur with the report of 16 April 2011."  See VA audiological opinion of August 2014.

The Veteran's private doctor offers the following positive nexus opinion and rationale: "[The Veteran] is seen with hearing loss related to his military service.  He was exposed to helicopters and noise and developed . . .  noise related hearing loss."  See April 2014 treatment record of Dr. J.B.  A further private treatment record offers the following etiological assessment: "[The Veteran] was seen by myself on 2/5/02.  The client . . . has difficulty . . . with hearing loss as he has been around guns, firing weapons and served in the Army for three years."  See February 2002 treatment record of E.D., M.A., CCC-A Audiologist.

The Veteran states, "I believe that the hearing loss . . . is directly related to my military service." See Veteran's statement of May 2014.  He further states, "I had hearing aids shortly after my military discharge (records from VA have been apparently lost)."  Id.

A lay statement by a friend of the Veteran since age 13 states that the Veteran "never suffered from any hearing loss" before service but that "after his military service his hearing loss was evident."  See February 2011 statement of J. M.  The Veteran's spouse has stated that, since the time she met the Veteran in 1977, "his hearing has given him difficulty" and that "many times he related that his hearing was damaged while serving in the military and using weapons such as rifles."  See February 2011 statement of M.D.

The Board has the authority to discount the weight of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may not reject a medical opinion based on the Board's own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board accords less weight to the negative nexus opinions of the VA examiner of April 2011 and the VA reviewer of August 2014 because the attribution of Veteran's current hearing loss, in part, to agricultural noise lacks a factual basis.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon clinical data or other rationale to support the opinion).  Following service, the Veteran worked as a cook in a prison for 15 years and has done farming for 16 or 17 years.  See VA examination report of April 2011.  Nothing in the record, however, reflects that the Veteran has characterized his post-service work, including his farming activity, as noisy or that he failed to use ear protection while working.  In fact, the Veteran has specifically stated that his farming has not been noisy and that he "really [has] had no noise exposure after service."   See Veteran's notice of disagreement of July 2011.  The Veteran has also denied exposure to post-service recreational noise from hunting or target-shooting.  See April 2011 examination report.

Moreover, while the April 2011 examiner stated that "hearing tests in 1971 and 1973 indicated normal hearing in both ears," he omitted from his analysis the service treatment record of December 1969 that showed hearing loss for VA purposes in the right ear and less-than-normal hearing in the left ear during military service.

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms, but does not necessarily include opinions on the cause or etiology of any current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For example, a person lacking medical training may be competent to diagnose an obvious condition such as hearing loss, but not competent to determine more complex medical questions, such as the degree of hearing loss based on decibels and Hertz frequencies.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Competent evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In light of the positive nexus opinion provided by the Veteran's private treating physician, and the Veteran's competent, credible statements as to in-service hearing loss and recurrent symptoms thereafter, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Hickson element (3) and all three elements of service connection have been satisfied.  As such, there is no need for the Board to consider whether service connection may be presumed based on chronicity or a continuity of symptomatology.   See 38 C.F.R. §§ 3.303(b) (2015).

Service connection for tinnitus

The Veteran seeks entitlement to service connection for tinnitus allegedly caused by in-service noise exposure.  He states, "I believe that the . . . tinnitus is directly related to my military service."  See Veteran's statement of May 2014.  He maintains, "I was a helicopter repairman and subjected to damaging noise, i.e., 'acoustic trauma' as well as being around gunfire, etc."  Id.

The Veteran's service treatment records reflect no finding or complaint of ringing of the ears, and tinnitus was not noted at the time of the Veteran's separation in 1983.  The Veteran has stated, "While in the service you do whatever necessary to remain on flight status so you don't complain of things like hearing loss and tinnitus."  See Veteran's notice of disagreement of July 2011.

The Veteran is currently diagnosed with tinnitus.  See April 2014 treatment record of Dr. J.B.  The Veteran's private doctor has attributed the tinnitus to military service, citing the Veteran's exposure to helicopters and other noise during service.   Id.  Another private treatment record states, "[The Veteran] was seen by myself on 2/5/02.  The client . . . has difficulty . . . with tinnitus as he has been around guns, firing weapons and served in the Army for three years."  See February 2002 treatment record of E.D., M.A., CCC-A Audiologist.

The Veteran's spouse asserts in a February 2011 statement that, since the time she met the Veteran in 1977, "he has always complained of 'ringing' in his ears."  See February 2011 statement of M.D.

The April 2011 VA examiner offered a negative nexus opinion as to the Veteran's tinnitus, stating, "Since tinnitus is associated with hearing loss and his service records showed hearing loss occurred after leaving the service, it was believed the tinnitus was most likely secondary to the hearing loss and also occurred after leaving the service."

Similarly, the VA audiological review opinion of August 2015 found it to be "highly likely unprotected noise exposure post-active duty caused the Veteran's . . . tinnitus."  The reviewer reasoned that hearing was shown to be within normal limits upon entrance into, and separation from, service, that a hearing test of February 2002 showed "moderate to severe hearing loss, with a pattern highly suggestive of acoustic trauma AU," and that the Veteran "worked in farming for 16 or 17 years."

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board finds the Veteran to be credible in his assertion that tinnitus had its onset in service and has continued to the present.  The Veteran is competent to testify as to a factual matter, such as experienced ringing in the ears, of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board does not find the unfavorable nexus opinions of the VA examiner and the VA reviewer to be more probative than the favorable evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran is competent to report that the ringing in his ears began during service and has continued to the present.  The Board finds that the circumstances of the Veteran's service, which included close proximity to helicopters, are consistent with exposure to loud noise and the onset of tinnitus, as described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2014).

Tinnitus is an organic disease of the nervous system within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Board finds that the evidence is at least in equipoise as to the onset of the chronic disease tinnitus during active military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  With a current, chronic disease having been established by a medical diagnosis, and the Veteran's credible lay testimony having established the onset of his chronic disease during service, the presumption of § 3.303(b) applies, and the nexus element of service connection will be presumed.

Accordingly, the Board finds that the Veteran's tinnitus is a result of noise exposure during his active service.  See 38 C.F.R. § 3.303 (2015).  Service connection is warranted, and the claim is granted.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


